June 4, 2013




                                  JUDGMENT

                  The Fourteenth Court of Appeals
                 BAKER HUGHES INCORPORATED, Appellant

NO. 14-12-00534-CV                            V.

                         ROBERT E. BROOKS, Appellee
                      ________________________________

        This cause, an appeal from the trial court’s order in favor of appellee, Robert
E. Brooks, signed May 29, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the order. We therefore order the
trial court’s order AFFIRMED.

       We order appellant Baker Hughes Incorporated to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.